Citation Nr: 9936154	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-03 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than January 7, 1994 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from June 1964 to May 
1969.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a series of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), which granted the 
veteran's claim seeking entitlement to service connection for 
PTSD, and assigned a 100 percent disability evaluation, 
effective from January 7, 1994.

The Board notes that the veteran originally claimed service 
connection for a nervous disorder in January 1983.  On May 
12, 1983, the veteran was notified that his claim was denied.  
The veteran submitted a notice of disagreement with that 
rating decision, which was postmarked May 14, 1984.  The 
veteran was notified in June 1984, that his notice of 
disagreement was untimely and the denial was considered 
final.  

In September 1988, the veteran sought to reopen his claim and 
in October 1988, the RO determined that new and material 
evidence had not been submitted.  The veteran submitted a 
claim seeking service connection for PTSD on January 7, 1994.  

By a June 1994 rating decision, service connection for PTSD 
was granted and a 30 percent disability evaluation was 
assigned, effective from January 7, 1994.  Subsequently, a 
September 1995 rating decision assigned a 100 percent 
disability evaluation for the disorder, and an April 1997 
rating decision made the 100 percent disability evaluation 
effective from January 7, 1994.  

In November 1997, the veteran indicated his disagreement with 
the effective date of the grant of service connection, 
contending that such grant had been warranted since the 
1970s.  By a December 1997 statement of the case, the RO 
noted that the June 1984 letter to the veteran, informing him 
that his May 1984 notice of disagreement was untimely, was 
actually in error.  It was noted that by application of 
38 C.F.R. § 19.131(b) (1984), where the time limit would 
expire on a Saturday, Sunday, or holiday, the next succeeding 
workday will be included in the computation.  By application 
of that regulation, the RO noted that the veteran's May 1984 
notice of disagreement was actually timely.  The RO then 
provided the veteran with a statement of the case on the 
issue of entitlement to service connection for PTSD in 1983 
and the RO determined that service connection for PTSD was 
not warranted as of 1983 and the effective date for service 
connection remained January 7, 1994.  The veteran submitted a 
VA Form 9 as a substantive appeal in February 1998.

In July 1999, the veteran, accompanied by his spouse and his 
representative, appeared and presented testimony at a hearing 
before the undersigned Traveling Member of the Board.  A 
complete transcript of the testimony is of record.

It is noted that the claims file contains evidence, 
consisting of letters received by the Board at the July 1999 
hearing, and also release for information forms from the 
veteran, submitted to the Board in August 1999.  This 
material was not previously considered by the RO.  The 
veteran signed statements indicating he wished to waive RO 
consideration of this evidence in accordance with 38 C.F.R. 
§ 20.1304(c) (1999).


REMAND

The effective date of an award of compensation based on an 
original claim shall not be earlier than the date of receipt 
of an application for such benefits or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).  If the application is received by VA 
within one year from separation from service, then the 
effective date of the award of disability compensation shall 
be the day following separation from service.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

In the case at hand, the veteran testified that he filed an 
initial claim for service connection for psychiatric 
disability in November 1970 during VA hospitalization.  Thus, 
no assertion has been made that a claim was filed within one 
year from separation from service, so that portion of the 
regulation is not for application.  The veteran's claim was 
first received on January 11, 1983.  As noted above, the RO 
has determined that the notice of disagreement from that 
adverse decision was timely filed and, therefore, the claim 
for service connection has been pending since that date.  (If 
the veteran did in fact properly file an earlier, 
unacknowledged claim in November 1970, the claim could 
possibly be pending from that date.)  Service connection is 
currently in effect as of January 7, 1994, which is the 
"date entitlement arose" as determined by the RO.  The 
question on appeal is whether the "date entitlement arose" 
is actually an earlier date, and this question is primarily 
to be determined by a review of available medical evidence.

However, in order to make this determination, all pertinent 
medical records must be obtained and added to the claims 
file.  In this regard, it is noted that the veteran has 
testified of additional medical treatment from numerous 
facilities and he has also submitted release forms for 
several facilities.  These include the VA Medical Center in 
Long Beach, California, the VA Medical Center in Allen Park, 
Michigan, and the VA Medical Center in Ann Arbor, Michigan.  
The veteran also submitted a release form regarding treatment 
at the Detroit Osteopathic Hospital Corporation.  Finally, 
the veteran testified of additional outpatient treatment 
records from a Veteran Center Clinic located in Detroit, 
Michigan, and he also testified of employment physical 
records from the General Dynamics Corporation.  In order to 
properly evaluate the veteran's claim, the RO should attempt 
to obtain all such medical records and attach them to the 
claims file.   It is the opinion of the Board that the 
medical reports disclosing treatment of the veteran prior to 
January 7, 1994 are pertinent in the consideration of his 
claim for an earlier effective date for the grant of service 
connection.  In the event these records support his claim of 
the existence of PTSD at a time earlier than January 7, 1994, 
they may be the basis for an earlier effective date for the 
grant of service connection.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service 
connected PTSD prior to January 7, 1994.  
The RO should request the veteran furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  The RO should attempt to 
obtain any such private treatment records 
and any additional VA medical records, 
not already on file, which may exist and 
incorporate them into the claims folder.  

Records should be specifically requested 
from the VA Medical Centers in Long 
Beach, California, Allen Park, Michigan, 
and Ann Arbor, Michigan.  Records should 
also be specifically requested from the 
Detroit Osteopathic Hospital Corporation, 
the Veterans Center Clinic located in 
Detroit, Michigan, and the General 
Dynamics Corporation.

2.  Efforts should be made to ascertain 
whether the veteran filed a claim with VA 
for service connection for PTSD in 
November 1970, during his hospitalization 
at the VA Medical Center in Ann Arbor, 
Michigan.  

3.  When the above requested records have 
been obtained, to the extent possible, 
the RO should make a determination 
concerning whether further development of 
the record is appropriate, to include 
securing an opinion from a VA 
psychiatrist as to the date of onset of 
PTSD.  In the event the RO determines it 
necessary to obtain such opinion, the 
psychiatrist should be asked to review 
all the records in the claims folder and 
then provide the rationale for all 
conclusions and opinions expressed.  A 
copy of this REMAND should be made 
available to the examiner as well.

4.  After undertaking any further 
development deemed appropriate in 
addition to that specified above, the RO 
should again review the record and should 
readjudicate the issue of entitlement to 
an earlier effective date for the grant 
of service connection for PTSD.  In this 
regard, it is again noted that the claim 
for service connection has been pending 
since 1983.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish him and his representative with a 
supplemental statement of the case, which 
should specifically discuss all pertinent 
laws and regulations to include 38 C.F.R. 
§ 3.400.

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record.  No action is required by the veteran until he 
receives further notice.  However, the appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

	

		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


